Citation Nr: 1604482	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-31 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected acne and acne scar residuals.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1976 until September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted a timely notice of disagreement to the March 2010 rating decision that also denied service connection for hepatitis C, hypertension, joint pain, a bilateral foot disability, bilateral hearing loss, a blocked aorta, and a left shoulder disability.  In his November 2012 substantive appeal, the Veteran specifically limited his appeal only to the issue of entitlement to service connection for depression.  Thus, the Board has limited its scope accordingly.  

Also in his substantive appeal, the Veteran requested a videoconference hearing before a Member of the Board.  In September 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

Following the November 2012 Statement of the Case, the Veteran was afforded a VA examination pertaining to his claim on appeal.  Although the Veteran has not submitted a waiver of consideration by the Agency of Original Jurisdiction (AOJ), as the Board has determined that the benefit to which the evidence relates may be fully allowed on appeal, no such waiver is necessary.  38 C.F.R § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's major depressive disorder is at least as likely as not etiologically related to his service-connected acne and acne scar residuals.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, to include as secondary to service-connected acne and acne scar residuals, are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection currently on appeal.

In light of the favorable decision to grant the Veteran's claim of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

If a VA medical examination and/or a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board can perform an informed adjudication.  Id.  A veteran's entire history must be considered upon examination, especially for service connection issues.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

The Veteran seeks entitlement to service connection for major depressive disorder, which he claims is secondary to his service-connected acne and acne scar residuals.  

In a January 2014 letter, the Veteran's dermatologist stated that the Veteran was depressed about his skin and his social interactions were limited due to the Veteran feeling self-conscious about his appearance. 

In May 2014, the Veteran was afforded a VA mental disorder examination.  At that time, the Veteran reported that his two marriages ended due to his acne, and that he was socially withdrawn due to embarrassment over his acne.  The examiner diagnosed depressive disorder due to the Veteran's service connected acne, which was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Upon in-person examination and review of the Veteran's claims file, the examiner opined that the Veteran's depressive disorder was at least as likely as not proximately due to or the result of the Veteran's service connected acne and acne scar residuals.  In support of that opinion, the examiner noted that the Veteran's prior health providers attributed his depression to his service-connected acne, and that significant medical disorders, such as the Veteran's acne, were a known cause of depression.  The Board finds the opinion of the 2015 VA examiner to be adequate and highly probative, as it was based on an accurate and thorough review of the Veteran's history, and was supported by a fully articulated rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that the preponderance of the evidence supports the Veteran's claim.  The Veteran has competently and credibly testified that he feels self-conscious and depressed because of his acne.  See Layno v. Brown, 6 Vet. App. 465 (1994) (noting that lay persons are competent to report what they actually observed, or what is within the realm of their personal knowledge).  The Veteran's dermatologist has also attributed his depression to his acne, and resulting social isolation.  Lastly, the 2015 VA examiner provided an adequate medical opinion that attributed the Veteran's depression to his acne and acne scar residuals.  As the preponderance of the evidence supports the claim, entitlement to service connection for major depressive disorder, to include as secondary to service-connected acne and acne scar residuals, is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected acne and acne scar residuals, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


